Citation Nr: 1108102	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-21 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability to include lumbar myositis, lumbar muscle spasm, lumbar spinal stenosis, and straightening of lumbar lordosis.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to an increased disability rating in excess of 10 percent for right plantar fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to March 1994 and from August 2005 to November 2006, including service in Iraq from November 2005 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In a statement received at the Board in November 2010, the Veteran raised claims as to certain conditions discussed in an attached statement from a treating physician.  Thus, the issues of entitlement to service connection for a sleep disorder to include obstructive sleep apnea, headaches, and an acquired psychiatric disorder including symptoms of frustration, anxiety, irritability and mood swings, have been raised but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2007 rating decision, the RO denied the Veteran's claim for service connection for lumbar myositis, lumbar muscle spasm claimed as a low back disorder; the Veteran was notified of the decision and of his appellate rights but he did not initiate an appeal.

2.  The evidence received since the August 2007 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's low back disability claim.

3.  A lumbar spine disability had its onset in service.

4.  The Veteran's right plantar fasciitis is manifested by minimal limitation in range of motion, and pain; without ankylosis, malunion of the os calcis or astragalus, astragalectomy, acquired flatfoot, weak foot, acquired pes cavus, Morton's disease, unilateral hallux valgus, severe unilateral hallux rigidus, hammertoe, or malunion or nonunion of the tarsal or metatarsal bones.


CONCLUSIONS OF LAW

1.  The RO's August 2007 rating decision that denied service connection for lumbar myositis, lumbar muscle spasm claimed as a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence received since the August 2007 rating decision is new and material; is new and material; the claim of entitlement to service connection for low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2010). 

3.  A lumbar spine disability was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a-b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010). 

4.  The criteria for a disability rating in excess of 10 percent for right plantar fasciitis, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5020, 5270, 5271-84 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this decision, the Board reopens the claim and grants service connection for a lumbar spine disability, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

With respect to the increased rating claim on appeal, though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove these claims.  In any event, the Federal Circuit recently vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of a number of letters provided between April 2007 and May 2010.  These documents in combination provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claim for an increased disability rating.  The RO has provided adequate notice of how effective dates are assigned.  The claim was readjudicated most recently in an April 2009 supplemental statement of the case.  To the extent that the Veteran did not receive full notice prior to the initial decision, after pertinent notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal.  

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment and personnel records, and records of medical treatment received privately and from VA.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

VA examined the medical history of the Veteran's service-connected right plantar fasciitis for compensation purposes addressing the rating claim.  Findings from the October 2008 examination report are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was also provided with an opportunity to present testimony at a hearing on appeal before a Veterans Law Judge, which he declined.  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Petition to Reopen Claim for Service Connection for Lumbar Spine Disability

The Veteran seeks service connection for a lumbosacral spine disorder on the basis that he injured his back during a period of active service from August 2005 to November 2006, resulting in the disorder.  He asserts that the back was injured during service due use of a thick vest while driving that constantly hit or compressed his lower back into an uncomfortable position; and that it was injured by his in-service duties of frequent lifting and moving heavy equipment.  He claims essentially that he has had a continuity of low back symptoms since the in-service symptoms.  

Because the Veteran did not submit a substantive appeal (VA Form 9) to perfect an appeal from the August 2007 rating decision denying service connection for low back disability, that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In deciding whether to reopen a claim, VA is required to first review for its newness and materiality the evidence submitted by a claimant since the last final disallowance of a claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

In this case, the last final disallowance was the RO's August 2007 rating decision.  The evidence of record at the time of the last final denial of the August 2007 rating decision included service personnel and treatment records, VA treatment records dated through July 2007, and the report of a VA general examination in May 2007.  In August 2007, the RO determined essentially that a lumbar spine disorder did not occur in nor was caused by an incident of service.  At the time of the August 2007 rating decision, as noted in the rating decision, there was no medical evidence on file showing a low back disorder in service though there was lay evidence of symptoms-the Veteran's reported complaints of symptoms associated with his low back.

Among the evidence received since the August 2007 rating decision, are VA and private medical records, as well as statements from the Veteran.  Some of the evidence received since the August 2007 rating decision and pertaining to lumbosacral spine symptomatology was not available at the time of that rating decision and is not redundant or cumulative of the evidence available then.  Moreover, some of the additional evidence received since August 2007 relates to unestablished facts necessary to substantiate the Veteran's claim; that is, it relates to the question of whether a present lumbosacral spine disorder is etiologically related to service.  

In particular, a November 2010 statement from Nanette A. Ortiz Valentin, M.D., provided evidence as to whether there is an etiological nexus with service.  That statement is consistent with service medical records post-deployment showing the Veteran reported complaints of low back pain.  Those assertions are presumed credible for the purposes of reopening this claim as they are not shown to be inherently false or untrue, or beyond the competence of the Veteran to make them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The medical evidence of the presence of lumbosacral spine symptomatology, and evidence of the Veteran's consistent statements, as to the continuity of symptoms since the cited injury, addresses the previously unestablished facts as to whether a present lumbosacral spine disorder is etiologically related to injury during active service.  See 38 C.F.R. § 3.156.  Further, as it tends to substantiate a nexus with service, this evidence raises a reasonable possibility of substantiating the claim.  Id.  As such, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  The claim is therefore reopened and now must be reviewed on the merits.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, certain chronic diseases, including arthritis and organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Recent service treatment records prior to the period of active service from 2005 to 2006 show that there was no indication of any back problems prior to that period.  A November 2000 report of medical history shows the Veteran reported he had no history of recurrent back pain or any back injury and an August 2005 examination shows a normal evaluation for the spine and other musculoskeletal system.

Then during active service from August 2005 to November 2006, the Veteran reported during medical assessments in October 2006 and March 2007 that he had a back pain condition.  In this connection he also reported that he had muscle aches and numbness or tingling in either his hands or feet, presumably in his feet.   

At a May 2007 VA examination, the Veteran reported that prior to his deployment to Iraq he had no prior history of a back condition; however, while in Iraq in about December 2005, he began to have low back pain that progressively worsened after he began wearing a vest. He reported that he continued to have pain throughout the tour though he did not seek formal treatment.  After examination the report reflects diagnoses of lumbar myositis and lumbar muscle spasm.

Subsequent VA treatment records contain diagnoses and assessments including low back pain; lumbar spinal stenosis; and straightening of lumbar lordosis that may be due to muscle spasm.  

In the November 2010 statement from Dr. Valentin, she opined that it was more probable than not that the Veteran's back condition was service connected.  She opined that the back condition was secondary to his duties in service resulting from (1) wearing a thick vest while driving that was constantly hitting or compressing the lower back into an uncomfortable position, which resulted in back pain always at the end of the day; and (2) duties of continuous lifting and moving heavy equipment.

The Board finds that the Veteran's report of a continuity of symptoms involving the low back since service are consistent with the in-service treatment records and recent VA examination and treatment findings and diagnoses, including the VA treatment report nexus-related opinion discussed above.  This is also consistent with the opinion of Dr. Valentin in her November 2010 statement. 

Thus, the Veteran's reports are credible; and are probative as to the question of establishing an etiological nexus between the reported symptoms documented in service treatment records, and the current diagnosis of low back disability.  Based on the totality of the competent evidence, the Board finds that the evidence is at least in equipoise as to whether the currently diagnosed lumbar spine disability is related to service.  Importantly, there are two medical opinions in the Veteran's favor and none in opposition to his claim.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a lumbar spine disability is granted.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  Claim for Increased Disability Rating for Right Plantar Fasciitis

The Veteran claims entitlement to an increased disability rating in excess of 10 percent for his service-connected right plantar fasciitis.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. Functional impairment is based on lack of usefulness and may be due to pain, supported by adequate pathology and evidenced by visible behavior during motion. Many factors are to be considered in evaluating disabilities of the musculoskeletal system and these include pain, weakness, limitation of motion, and atrophy.  Painful motion with the joint or periarticular pathology, which produces disability, warrants the minimum compensation. 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

If a veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings appropriate also in cases where the appeal was not as to the initial rating assigned after service connection is established). Thus, in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

The Veteran's statements and testimony describing the symptoms of his service-connected disorder are deemed competent evidence. 38 C.F.R. § 3.159(a)(2) (2010).   However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).  Thus, in this case, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

The claims file contains competent medical evidence found in VA and private treatment records following his later period of active service; and reports of VA examinations.  The following is a summary of the material medical evidence most probative to the Veteran's claim over the relevant period.  Most probative of the matter on appeal, is the medical evidence contained in the most recent VA examination of the Veteran's feet in October 2008.  The remainder of the medical evidence on file is not in conflict with this evidence.

During the October 2008 VA examination, the Veteran reported complaints of right foot plantar aspect pain.  The report shows that there was no history of hospitalization, surgery, trauma, or neoplasm.  The Veteran reported complaints of right foot pain on the plantar aspect, swelling, heat, redness, stiffness, and fatigability.  These symptoms occurred while standing, walking and at rest.  He reported no weakness, lack of endurance, or other symptoms.  He had flare-ups weekly lasting one to two days, precipitated by standing, running, or walking a lot. These were alleviated by massage and elevation.  

The Veteran also reported that impairment included difficulty standing or walking without shoes, inability to bear weight on the heel, inability to stand for more than 30 minutes or walk more than one mile.  He required no assistive device.

On examination, there was no evidence of: painful motion, swelling, tenderness, instability, abnormal weight bearing, hammertoes, hallux valgus or rigidus, vascular abnormality, pes cavus (clawfoot), malunion or nonunion of the tarsal or metatarsal bones, atrophy, pes planus, or hallux valgus.   There was objective evidence of weakness of the right ankle dorsiflexor with muscle strength of 4/5.  The report indicated that there was no flatfoot or other foot deformity.

Range of motion study showed the following: right ankle dorsiflexion was from zero to 20 degrees; and ankle plantar flexion was from zero to 45 degrees.  The report indicates there was no pain on these motion studies, and that the ranges of motion matched that of the left ankle.

The report shows that the Veteran was employed full-time for the last 5 to 10 years and had lost no time from work in the last year.  The report contains a diagnosis of right plantar fasciitis, which was associated with right foot plantar aspect pain.  There was no significant effect of the disability on the Veteran's occupation.  The effects of the right plantar fasciitis on the Veteran's several listed daily activities generally ranged from none to moderate, except for severe effects on his ability to exercise.

The Veteran's right plantar fasciitis is evaluated under Diagnostic Code 5099-5020.   See 38 C.F.R. § 4.71a.  The specific diagnosis of plantar fasciitis is not listed in the Rating Schedule. Because of that, the RO assigned the hyphenated code including Diagnostic Code 5099 pursuant to 38 C.F.R. § 4.27 (2010).  That code provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99." See 38 C.F.R. § 4.20 (2010).  

The RO determined that the most closely analogous Diagnostic Code was 5020, a code used to evaluate for synovitis.  See 38 C.F.R. § 4.71a (2010).  Synovitis is defined as the inflammation of a synovium, usually painful, particularly on motion, and characterized by a fluctuating swelling due to effusion.  See Dorland's Illustrated Medical Dictionary 1879 (31st ed. 2007).   Synovitis appears to be a fairly close analogue to plantar fasciitis, given the pathophysiology of both.

Under Diagnostic Code 5020, synovitis is to be rated on limitation of motion of affected part as degenerative arthritis.  Diagnostic Code 5271, contemplating limitation of motion of the ankle, and Diagnostic Code 5010, contemplating degenerative arthritis, are therefore applicable.  Further, Diagnostic Code 5284, contemplating other foot injuries, is applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5020, 5271, 5284 (2010).

In considering the applicability of other diagnostic codes, the Board has reviewed all criteria pertaining to the ankle and foot, and finds that Diagnostic Codes 5270, 5272, 5273, 5274, 5276, 5277, 5278, 5279, 5280, 5281, 5282, and 5283, are not applicable in this instance, as the medical evidence clearly does not show that the Veteran has any of the following associated conditions, respectively: ankylosis of the ankle; ankylosis of the subastragalar or tarsal joint; malunion of the os calcis or astragalus; astragalectomy; acquired flatfoot; bilateral weak foot; acquired pes cavus; Morton's disease; unilateral hallux valgus; severe unilateral hallux rigidus; hammertoe; and malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272-74, 5276-83 (2010).

For VA purposes, normal range of motion of the ankle includes dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2010). Diagnostic Code 5271 provides for a 10 percent rating where there is moderate limitation of motion of the ankle, and for a maximum 20 percent evaluation for marked limitation of motion of the ankle. 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

As reflected in the range of motion study contained in the October 2008 VA feet examination, under 38 C.F.R. § 4.71a, Plate II, the Veteran's right ankle has normal dorsiflexion and plantar flexion.  Therefore, an increase under Diagnostic Code 5271 is not warranted since there is no evidence of a marked limited motion of the right ankle.  The remainder of the medical evidence of record related to the right foot, does not indicate that the Veteran Veteran's right ankle has demonstrated marked limitation of motion of the right ankle, so as to warrant a disability rating in excess of the existing 10 percent in effect. 

Further, there is no medical evidence of record related to the right foot to indicate that the Veteran experienced moderately severe symptomatology of a foot injury, as required under Diagnostic Code 5284 for a 20 percent rating for "other foot injuries."  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board has also considered whether the Veteran is entitled to a higher rating on the basis of functional loss due to pain pursuant to DeLuca v. Brown, supra.  However, there is no objective clinical indication he has symptoms causing functional limitation to a degree that would support an evaluation in excess of 10 percent for the right plantar fasciitis.  Notably, the October 2008 VA examiner recorded findings consistent with full range of motion of the ankle, with no pain on that motion. Thus the Board finds that the effects of pain reasonably shown to be due to the Veteran's right foot are contemplated in the assigned disability rating.  38 C.F.R. § 4.40, 4.45 (2008); DeLuca v. Brown, supra.

Accordingly, the Board finds that the preponderance of the evidence is against a disability rating in excess of 10 percent for the Veteran's service-connected right plantar fasciitis.  38 C.F.R. § 4.3.  


ORDER

Service connection for a lumbosacral spine disability is granted. 

A disability rating in excess of 10 percent for right plantar fasciitis is denied.


REMAND

A remand is necessary for purposes of further development with respect to the claim for service connection for a cervical spine disability.

VA regulatory rules provide that an examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) does contain competent lay or medical evidence of a current diagnosed disability, or persistent or recurrent symptoms of a disability; (B) establishes that a veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4).  The Court has held that the requirement for evidence that a disability "may be associated" with service is a "low threshold" requirement.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran served on active duty from September 1988 to March 1994 and from August 2005 to November 2006.  He essentially reports that he has a cervical spine disability that is associated with the second period of active service.  He does not claim, and the evidence does not suggest, that his claimed cervical spine disability is in any way associated with his first period of active service from September 1988 to March 1994.

In this case, the VA treatment records on file contain an assessment of chronic neck pain: neck and cervico-dorsal muscle spasms; with physical examination findings not suggestive of active cervical radiculopathy.  The Veteran did not report any complaints of any neck problems during the period of active service from September 1988 to March 1994; however, he later has competently attested in effect that he has had a continuity of cervical problems since separation from active duty service in November 2006.  The information and evidence, including the Veteran's assertions and a November 2010 statement from Nanette A. Ortiz Valentin, M.D., indicate that the claimed neck disability may be associated with events during his period of active duty from August 2005 to November 2006, or with the now service-connected lumbar myositis, lumbar muscle spasm.  

The Veteran's case fits the criteria under 38 C.F.R. § 3.159(c)(4).  Thus, because the question of the likelihood of a nexus is not entirely clear, in order to make a decision on the claim a VA examination is required to obtain an opinion on the likelihood that any cervical spine disability is related to service or to a service-connected disability.   See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); McLendon at 81. 

In addition, review of the claims file reflects that the Veteran may be in receipt of ongoing private and/or VA medical treatment for his claimed disorder.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Furthermore, in Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.

Therefore, to give the Veteran every consideration in the present appeal, further development of the case is necessary as ordered below.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to obtain any additional private and/or VA treatment records not on file for the Veteran pertaining to cervical spine symptomatology.

2.  Then schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset and etiology of any chronic cervical spine disorder found to be present.  All indicated studies should be performed, and all findings should be reported in detail.  The claims files should be made available to and reviewed by the examiner.  The examiner must opine as to whether any cervical spine disability found to be present is related to or had its onset in service, to include his second period of active duty in Iraq.  The examiner must also state whether it is at least as likely as not that his cervical spine disability is related to his service-connected low back disability.  In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's report of a continuity of cervical spine symptoms since November 2006.  The rationale for all opinions expressed should be provided.

3.  Then the RO should readjudicate the Veteran's appeal as to the cervical spine disability service connection claim.  If the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


